DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp1 in view of Kovacs2 in view of Atherton3 in view of Chien4 PGPUB 2013/0278081.
Referring to claim 1, Chupp teaches a battery powered wireless weighing platform [Fig. 2 and 0030].  
While Chupp teaches the wireless weighing platform, it is not explicitly taught to provide multiple sleep state levels or waking from a deep sleep state via acceleration sensor.  Kovacs teaches a weighing platform that comprises multiple power levels which include an off mode and at least one other higher power mode and wherein the weighing system can wake into the higher power mode (i.e. an active state) based on detection via acceleration sensor [pg. 19 lines 1-9 and 21-23].  At least one other higher power mode is interpreted as implying a deep sleep state (i.e. off mode) an active state (higher power mode) and also including an intermediate state which is herein interpreted as including a light sleep state.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include multiple power levels in Chupp because it is well known in the art that reducing power in battery powered system enables the system to operate for a longer duration.  It should also be noted that in the deep sleep state, Kovacs explicitly teaches the CPU wireless communication unit and other current draining circuits (i.e. weighing sensor) are inactive (i.e. powered off) [pg. 28 lines 3-5].
While Kovacs teaches the invention as claimed above, it is not explicitly taught to include time periods from when the weighing platform enter the different power modes.  The examiner is taking official notice that it is well known in the art that power modes (including sleep periods) are commonly controlled based on determining inactivity within certain time periods.  Particularly, if an active system becomes idle for a predetermined amount of time, the system can reduce its power consumption by entering a lower power state.  When in the lower power state, if another predetermined time-period expires without any activity detected, the system can then enter a deeper sleep state. This can continue depending on how many sleep states are incorporated into the system and the number of sleep states incorporated is a simple matter of design choice.  Sleep states can range from light sleep states wherein only a subset of components are placed into an active yet reduced performance state/suspended state/powered off state to a deep sleep state such as a hibernation state where the system is essentially powered off with the exception of a detection device for determining that the system is to resume from an active state (a hibernation state is interpreted to be similar to low-power consumption mode taught by Kovacs).  These sleep states exchange an amount of power savings at the cost of restoration time.  In addition, when activity is detected, the system is able to restore itself back from whatever low power state it is currently in, to an active state to perform operations as normal.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the well-known details listed above because doing so would follow common practice and provide a way to transition between the different power states incorporated into the Chupp-Kovacs combination thus providing a way to save power.  
While the modified Chupp-Kovacs combination teaches the invention substantially as claimed above, it is not explicitly taught to turn off a communication function while in a light sleep state.  Atherton teaches suspending communication in response to detecting inactivity with the device.  In addition, it is further taught to re-enter an active state which resumes a communications link when activity is detected [0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Atherton into the sleep states of the modified Chupp-Kovacs combination because doing so would conserve power as taught by Atherton.  
While the modified Chupp-Kovacs-Atherton combination teaches the invention substantially as claimed above, it is not explicitly taught that the weighing operation determination is detected by detecting changes in an output signal of weighing sensor.  In other words, detecting a weight of a user interacting with the scale.  Chien teaches placing a device into a lower power state if no interaction has been detected for a predetermined period of time [0021].  It should be noted that the interaction is detected by means different from motion detection which is present in Kovacs [Kovacs: page 19 lines 21-23] since Chien teaches motion detection as being an alternative or in addition to the interaction detection [0022].  Lastly, Chien further teaches that waking is still in response to the inertial sensor (i.e. acceleration sensor).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include Chien into the modified Chupp-Kovacs-Atherton combination because doing so would allow the scale to be awoken when the scale is essentially powered off obviously saving power as taught by Chien [0024].  Because the device in the modified Chupp-Kovacs-Atherton-Chien combination is a scale, and because the most familiar way to interact with a scale is by standing on it to weigh yourself, it is interpreted that the modified Chupp-Kovacs-Atherton-Chien combination would place the scale into progressively lower power modes in response to the user not weighing themselves (i.e. the weighing sensor not detecting and signaling a users weight). 
Referring to claim 2, Atherton teaches re-entering the active state when detecting activity [0017].
Referring to claims 5-7, these are rejected on the same basis as set forth hereinabove.  Chupp, Kovacs, Atherton and Chien teach the method and therefore teach the system performing the method.  In addition, since the weighing system is essentially a computerized system, it is interpreted that the weighing operations and power control would be controlled by a processor such as a CPU.  In order for the processor/CPU to control power to the system and its components, it is interpreted that it would be able to both make determinations as to when power transitions are to occur along with actually controlling the power to the system/components.  In other words, the processor/CPU interpreted above would include the functionality of the claimed CPU and control module5.  
Lastly, the display (12) which is wirelessly connected to the weighing device (10) is interpreted as the claimed instrument and its access port (19) is interpreted is interpreted as the claimed master wireless module [Chupp: 12, 19 Fig. 2(B)]. 
Referring to claim 8, the examiner is taking official notice that A/D modules are well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date to include in the Chupp-Kovacs-Atherton-Chien combination because it provides a way to convert an analog measurement (i.e. weight) to a digital format which can be read by the CPU. 
Referring to claim 9, this is rejected on the same basis as set forth hereinabove.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp, Kovacs, Atherton and Chien as applied to claim 1-2 and 5-9 above, and further in view of Iarovici6.
Referring to claim 3, while Chupp, Kovacs, Atherton and Chien teach the invention substantially as claimed above, it is not explicitly taught how the accelerometer detects user motion.  Iarovici teaches including a reference value with which the accelerometer data is compared against to determine if the device is to wake [0133].  It would have been obvious to one of ordinary skill in the art to include the teachings of Iarovici into the Chupp-Kovacs-Atherton-Chien combination because it teaches how accelerometers operate and thus allow Kovacs to operate as intended. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp, Kovacs, Atherton, Chien and Iarovici as applied to claims 1-3 and 5-9 above, and further in view of Menzl7.
Referring to claim 4, while Chupp, Kovacs, Atherton, Chien and Iarovici teach multiple sleep periods for transitioning into a light and deep sleep state, it is not explicitly taught that the time periods are determined based on usage frequency.  Rather, it is believed that the time periods are simply just based on predetermined and arbitrary values.  Menzl teaches setting sleep periods based on historical usage information [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Menzl into the Chupp-Kovacs-Atherton-Chien-Iarovici combination because it would provide better timing values which would reduce the instances where the sleep states are entered either too early or too late as taught by Menzl [0005-0010].
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
In the REMARKS, applicant argues in substance that:
1) the claims teach waking by using two different sensors as opposed to Kovacs using only one. 
2) Kovacs does not teach the power modes in the same context as in the claims by teaching to wake up in response to intrusion/sense circuitry and maintaining inactive communication in a deep sleep. 
3) Kovacs would not use a predetermined time before entering a low power mode because Kovacs teaches entering a low power mode upon completion of the measurement. 
4) Chupp is silent with regards to sleep modes. 
5) Atherton uses an activity sensor to wake up not a time period. 
6) the claims now perform a weighing operation during the sleep states.
7) the claims are new and inventive over the prior art.
Referring to applicant’s first argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection for claim 1 is now in view of Chupp, Kovacs, Atherton and Chien.  Together they teach a scale which is able to enter a plurality of different power modes wherein a lower power mode can be entered in response to a predetermined period of time expiring without detecting interaction [Chien 0021].  Similarly, as claimed, it looks to interaction with the device to determine if a lower power mode should be entered.  It should also be noted that shutdowns can be reversed upon detection of predetermined signals from the inertial sensor [Chien 0023].  Therefore, in the above combination, it is easy to see that the device can resume operation if it is detected that a user is using the device or it can wake the device up using the inertial sensor.  
Referring to applicant’s second argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Atherton teaches disabling communications in a light sleep state and thus would continue to do so in deeper sleep states.  Furthermore, Chien teaches only entering a lower power mode if no interaction is detected for a predetermined period of time.
Referring to applicant’s third argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Chien teaches determining if user interaction has not occurred within a predetermined time period.
Referring to applicant’s fourth argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both Kovacs and Chien teach low power modes.
Referring to applicant’s fifth argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Chien teaches waiting a predetermined time.
Referring to applicant’s sixth argument, Chien in combination with the other references imply detecting user actions during low power modes.  In the environment of a weighing scale, that user interaction would obviously be performing a weighing operation.  Waiting to enter a lower power mode by monitoring for user activity implies that user activity can still be determined.
Referring to applicant’s seventh argument, the examiner would like to simply point out that the context of the claims appears to be nothing more than applying what is known and common in the computer arts and applying that to a wireless weighing scale.  In particular, computers include a plurality of power states including low power sleep state(s), intermediate sleep or activity states, and operational states are extraordinarily well known.  Furthermore, how those different states are configured are a simple matter of design choice.  The triggers for entering and exiting these states are also varied.  They could be triggered by user activity/inactivity, scheduled activity, historical activity based on time of day or calendar, user proximity detection, amount of workload to be executed, etc…  Each of the states could disable/throttle CPUs, memory/subsets of memory, interfaces for different components, networking, graphics processing, image display quality/brightness/refresh rate, etc…  In addition, the triggers to wake the device up can vary between different power states.  In a higher power state, one can move a mouse, click a button on a keyboard, receive data over a network connection, have their proximity recognized by a camera, detect a user badge being scanned, etc… But in a deeper power state, many of these triggers can be disabled in the interest of conserving power by no longer having to power components for providing these additional sensing means.  It is not uncommon that in a computer, the deepest sleep state would require a button press via power button to resume from a previous state due to the other trigger sources being disabled.  But computers are not limited to this as is seen in Chien which included an inertial sensor to also trigger a wake in lieu of pressing the power button which allows for other components to be deactivated which saves power.
Since applicant is applying the above known teachings to a weighing scale, it is not a simple apples to apples comparison since teaching power control in a weighing scale is not as prevalent as is found in computers.  But that does not make usage of these known techniques any less obvious.  The examiner would argue that application of the above power states is equally applicable for use in any computer or electronic device (including weighing scales).  Any electronic component which can reduce power and is also able to throttle/disable components within the device is ripe for modification with the above known techniques since it can help reduce power usage.  Because it is known that weighing scales can have different power states and can also include communication functions, the examiner argues that these techniques are applicable to this type of environment.
The examiner is trying to determine which limitation applicants are trying to highlight as being ripe for allowance, or if not a particular limitation, a combination of limitations.  Because if each limitation is obvious on their own and used for the purpose of saving power, then this is the core of obviousness in view of KSR vs Teleflex where “obvious to try” comes into play.  If there is some unexpected result that occurs from the limitations, the examiner is unaware of what they might be.  We know that wireless weighing platforms exist as evident by Chupp.  We also know that weighing platforms can have multiple power states and that wireless weighing scales can amount to specific purpose computers as seen in Kovacs.  We know that communications can be disabled in a low power state as shown in Atherton.  We know that different sleep states can be entered based on predetermined periods of idleness and exited based on a variety of trigger events; that deeper sleep states can be entered based on inactivity; and the makeup of those sleep states with regards to what is throttled/disabled are a matter of design choice as such is well known and common in the art.  And we know we can use an inertial sensor (i.e. accelerometer) to wake a device in order to disable all other components to maximize power savings as taught by Chien.  These teachings all exist in the realm of power control and power savings and therefore would be obvious to combine because it would provide a power efficient wireless weighing scale.  If there are any specific differences in the claim that are not matters of design choice or provide an unexpected result, the examiner is unaware.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        10/28/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action
        2 Cited in the previous office action
        3 Cited in the previous office action
        4 Cited in the Final Office Action 7/28/22
        5 Applicant is also directed to Chien to further illustrate the examiners interpretation.  Specifically, Chien teaches a processor system that can power off portions of components within the system such as wireless transceivers, portions of the processor or power down the entire device such as when idle for periods of time.  The system can later wake itself via inertial sensor (i.e. acceleration sensor) [Figs. 2-3 and 0021-0025]. 
        6 Cited in the previous office action
        7 Cited in the previous office action